Citation Nr: 1704080	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  06-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to November 1986 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was initially before the Board in August 2011, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in the August 2011 decision, the issues of entitlement to service connection for dizziness, a bowel disability, sleep impairment, and fingernail/toenail disabilities were also remanded for additional development.  In an October 2016 rating decision, the Veteran was granted entitlement to service connection for an acquired psychiatric disability, disequilibrium, irritable bowel syndrome, and splinter hemorrhages of the finger and toenails.  As the Veteran has not disagreed with the effective dates or ratings assigned in that decision, it is considered to be a full grant of the benefits sought on appeal with regard to those issues.  Therefore, the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In the August 2011 remand, the Board directed the Veteran be afforded a VA examination as to his skin disability; such was accomplished in September 2011.  The examiner diagnosed the Veteran with recurrent dermatitis, although he noted that it was not present on examination at that time.  That examiner also opined that the Veteran's skin disability was "at least as likely as not service-connected," although he did not provide a rationale for that conclusion and also noted that a definitive diagnosis was not made and advised that the Veteran seek another VA dermatology consultation.  

Subsequently, the AOJ obtained another VA examination of the Veteran's skin disability in August 2016.  That examiner diagnosed dermatitis.  The examiner noted that the Veteran's service treatment records, as well as his post-deployment assessment in 2004, did not demonstrate any notation respecting dermatitis, although it was also noted that the Veteran reported onset in service and continuity since service.  The examiner concluded that the Veteran's skin disability was not at least as likely as not incurred in or due to service, as it was not noted in his service treatment records or post-deployment assessment.  In an October 2016 addendum, that examiner additionally concluded that the Veteran's skin disability was not permanently aggravated by any of his service-connected disabilities because there was no evidence to link them and the Veteran did not have a service-connected disability that would have dermatitis as a manifestation/side effect or residual.

The Board finds that both the VA opinions are inadequate.  The September 2011 examiner does not provide any rationale for his findings, and requested additional testing.  The August 2016 examiner's rationale focused solely on the lack of any objective evidence of treatment in the service records, and does not consider the Veteran's competent and credible lay statements respecting onset and continuity of symptomatology.  Consequently, the Board finds a remand is necessary in order to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

Additionally, outstanding treatment records should be identified and obtained before a decision is made in this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and/or private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any currently present skin disability.   The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted.

Based on the review and the claims file and the examination of the Veteran, the examiner should provide an opinion as to whether there is a 50 percent of better probability that any currently present skin disability had its onset during service, or is otherwise the related to his active service.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any currently present skin disability was caused or chronically worsened by a service-connected disability.     

In forming the opinion, the examiner should address of the Veteran's lay statements regarding onset and continuity of symptomatology since.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

